Exhibit 99.2 Shareholder Update August 2 Forward-Looking Statements Certain statements in this press release, and other written or oral statements made by oron behalf of us are "forward-looking statements" within the meaning of the federalsecurities laws. Statements regarding future events and developments and our futureperformance, as well as management's expectations, beliefs, plans, estimates orprojections relating to the future, are forward-looking statements within the meaning ofthese laws. These forward-looking statements are subject to a number of risks anduncertainties. These risks and uncertainties include, but are not limited to, thefollowing: changes in the demand for coal by electric utility customers; the loss ofone or more of our largest customers; inability to secure new coal supplyagreements or to extend existing coal supply agreements at market prices; failure todiversity our operations; failure to exploit additional coal reserves; the risk thatreserve estimates are inaccurate; increased capital expenditures; encounteringdifficult mining conditions; increased costs of complying with mine health and safetyregulations; our dependency on one railroad for transportation of a large percentageof our products; bottlenecks or other difficulties in transporting coal to ourcustomers; delays in the development of new mining projects; increased costs ofraw materials; lack of availability of financing sources; our compliance with debtcovenants; the effects of litigation, regulation and competition; and the other risksdetailed in our reports filed with the Securities and Exchange Commission (SEC). 3 Agenda ●Market Overview ●Question and Answer ●Mine Operations ●Contracting Activity 4 Market Overview ●Supply ●Demand ●Inventories ●Trains ●Exports ●Our Conclusions 5 Cumulative Change in CAPP Production YTD 2008 vs. YTD Has Supply Responded to High Prices? Source: EIA Data forEastern Kentucky, Southern West Virginia, and Virginia Up 197,000 Tons YTD Jan July $70’s $80’s $90’s $100’s CAPP Coal Prices Barge to Rail Effect? 6 What is Happening with CAPP Demand? South Atlantic Demand (YTD Coal Demand 2008 vs. 2007) Coal Fired (Tons) Source:
